      Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 1 of 25




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


MATTHEW CARR, TERRY CARR, DAVID
TUMBLIN, and GREGORY BROWN,
individually and on behalf of all similarly
situated individuals,

 Plaintiffs,                                  Civil Action No. 15-6391
-v-

FLOWERS FOODS, INC. and FLOWERS
BAKING CO. of OXFORD, LLC

 Defendants.
LUKE BOULANGE, individually and on behalf
of all similarly situated individuals,

        Plaintiffs,

-v-
                                              Civil Action No. 16-2581
FLOWERS FOODS, INC. AND FLOWERS
BAKING CO. OF OXFORD, LLC

 Defendants.




         MEMORANDUM IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
       MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 2 of 25




                                                TABLE OF CONTENTS

I.     Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       1

II.    Factual Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             2

III.   Procedural Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                3

       A.         Litigation History . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          3

       B.         Settlement Negotiations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               5

                  1.         Monetary Terms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             6

                  2.         Non-Monetary Terms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 7

IV.    Notice Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    9

V.     Final Approval . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        11

       A.         Because Class Counsel and Plaintiffs vigorously advocated for the Class,
                  resulting in a settlement that drew no objections from the Class, Class
                  Counsel and Plaintiffs adequately represented the Class under Rule
                  23(e)(2)(A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     13

       B.         Through serious, adversarial negotiations before an experienced mediator,
                  Class Counsel engaged in arms-length negotiations under Rule 23(e)(2)(B).
                   ...........................................................              13

       C.         Because the Settlement confers substantial monetary and non-monetary
                  benefits to the Class, and because the Settlement reasonably balances the
                  strengths of the Class claims against the risks posed by further litigation, the
                  Settlement is adequate under Rule 23(e)(2)(C). . . . . . . . . . . . . . . . . . . . . 14

       D.         Because the Settlement apportions payment between Class Members based
                  on objective criteria such as the Class Member’s claims, the time worked and
                  compensation received, the Settlement treats Class Members equitably under
                  Rule 23(e)(2)(D). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

       E.         Because the Settlement reflects reasonable compromise of bona fide disputes
                  under the FLSA, the Settlement should also be approved for the Opt-In
                  Plaintiffs’ collective-action claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

VI.    Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    20




                                                                   ii
           Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 3 of 25




                                                  TABLE OF AUTHORITIES


Federal Statutes

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                3


Federal Rules

Fed. R. Civ. P. 23(a)(4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              13

Fed. R. Civ. P. 23(c)(2)(B) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  9

Fed. R. Civ. P. 23(e) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           1, 19

Fed. R. Civ. P. 23(e)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             2, 12 & n. 2, 19

Fed. R. Civ. P. 23(e)(2)(A) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12-13

Fed. R. Civ. P. 23(e)(2)(B) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 13

Fed. R. Civ. P. 23(e)(2)(C) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14-17

Fed. R. Civ. P. 23(e)(2)(D) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 17

Fed. R. Civ. P. 23, Advisory Committee Note (2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12 n. 2


Federal Cases

Acevedo v. Brightview Landscapes, LLC, No. 13-2529, 2017 WL 4354809 (M.D. Pa. Oct. 2,
2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     19

Bellum v. Law Offices of Frederic I. Weinberg & Assocs., P.C., No. 15-2460, 2016 WL 4766079
(E.D. Pa. Sept. 13, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

In re Chickie’s & Pete’s Wage & Hour Litig., No. 12-6820, 2014 WL 911718 at *2 (E.D. Pa.
Mar. 7, 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Cuttic v. Crozer-Chester Med. Ctr., 868 F. Supp. 2d 464 (E.D. Pa. 2012) . . . . . . . . . . . . .                                               19

Hall v. Accolade, Inc., No. 17-3423, 2020 WL 1477688 at *8 (E.D. Pa. Mar. 25, 2020)
 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

Kapolka v. Anchor Drilling Fluids USA, No. 18-1007, 2019 WL 5394751 (W.D. Pa. Oct. 22,
2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                                       iii
           Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 4 of 25




Lynn’s Food Stores, Inc. v. United States. 679 F.2d 1350 (11th Cir. 1982) . . . . . . . . . . . . .                                          18

In re Nat’l Football League Players Concussion Injury Litig., 821 F.3d 410 (3d Cir. 2016)                                                    11

Rose v. Travelers Home & Marine Ins. Co., No. 19-977, 2020 WL 4059613 (E.D. Pa. July 20,
2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12 n. 2

Sawyer v. Health Care Solutions at Home, Inc., No. 15-5674, 2019 WL 1558668 (E.D. Pa. Apr.
10, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

In re Warfarin Sodium Antitrust Litig., 391 F.3d 516 (3d Cir. 2004) . . . . . . . . . . . . . . . . .                                        15

Williams v. Aramark Sports, LLC, Nos. 10-1044, 10-1547, 2011 WL 4018205 (E.D. Pa. Sept. 9,
2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 15, 16

Williams v. Sweet Home Healthcare, LLC, No. 16-2353, 2018 WL 5885453 at *2 (E.D. Pa. Nov.
9, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 13

Wood v. Amerihealth Caritas Servs., LLC, Nos. 17-3697, 19-2194, 2020 WL 1694549 (E.D. Pa.
Apr. 7, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim


State Statutes

Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. § 3-401 et seq. . . . . . . . . .                                                      4

Maryland Wage and Payment Collection Law, Md. Code Ann., Lab. & Empl. § 3-501 et seq.                                                          3

New Jersey Wage and Payment Law, N.J. Stat. 34:11-56a et seq. . . . . . . . . . . . . . . . . . . . .                                          4

Pennsylvania Wage Payment and Collection Law, 43 Pa. Comp. Stat. Ann. § 260.1 et seq.                                                          3

Pennsylvania Minimum Wage Act, 43 Pa. Comp. Stat. Ann. § 333.101 et seq. . . . . . . . . . .                                                   3




                                                                       iv
        Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 5 of 25




                                    I.      INTRODUCTION

       Pursuant to Rule 23(e), Plaintiffs Matthew Carr, Terry Carr, David Tumblin, Terry Brown,

and Luke Boulange move for final approval of the Class and Collective Action Settlement with

Defendants Flowers Foods, Inc. and Flowers Baking Company of Oxford, LLC.

       Through its June 3, 2020 order (Doc. No. 323), this Court preliminarily approved a Class

and Collective Action Settlement. In accordance with that order, Class Members were notified of

the Settlement. No Class Members have objected to the Settlement. Because the Settlement is fair,

reasonable, and adequate, Plaintiffs respectfully ask this Court to grant final approval of the

Settlement.

       This hard-fought litigation proceeded for more than five years, with both sides represented

by experienced counsel. There was significant discovery, document production, and depositions;

class and collective-action certification proceedings; and expert damages analysis. After settlement

negotiations spanning nearly a year, including two in-person mediation sessions, the parties

reached a settlement. It provides not only monetary relief but also significant changes to

Defendants’ distribution program.

       The Settlement creates a $13.25 million common fund that is allocated proportionally to

Class Members and Collective Action Members in accordance with their claims and time worked.

This allocation provides substantial relief to all settlement participants, with payments in the range

of $3,000 to $70,000 with a mean recovery of approximately $30,000.

       The Settlement also includes non-monetary terms that enhance the distributor relationship.

These include, for example, creation and staffing of a Distributor Advocate position, who oversees

an internal, alternative dispute-resolution process for distributors; a Distributor Review Panel,

which provides an internal review process for resolution of contract-related disputes; formalizing

distributors’ right to have discussions with retailers’ management personnel to discuss issues such


                                                  1
        Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 6 of 25




as product placement and days of service; and a process for distributors to raise issues regarding

unprofitable accounts. The Settlement also provides distributors who agree to arbitration of

applicable disputes receive an additional $3,500 payment.

       The Settlement fully complies with the requirements for court approval under Rule

23(e)(2). Class Members are fairly and adequately compensated through substantial monetary and

non-monetary relief. The Settlement provides a reasonable alternative to the burdens and risks of

continued litigation or possible appeals. The parties, through their experienced counsel, carefully

assessed the strengths and weaknesses of their respective positions and negotiated terms that reflect

that assessment. Class Counsel fully endorses the Settlement and asks this Court to grant final

approval.

                              II.     FACTUAL BACKGROUND

       Defendant Flowers Foods is headquartered in Georgia and holds numerous wholly-owned

subsidiaries, including Flowers Baking Company of Oxford (hereinafter Oxford). (Doc. No. 52

(Am. Compl.) ¶¶ 14-15.) Oxford contracts with distributors, who obtain the right to sell and

distribute Defendants’ products within defined territories. Under these contracts, distributors are

classified as independent contractors. Plaintiffs alleged that Defendants misclassified distributors

and that they should be paid and compensated as employees. (Id. ¶¶ 1, 6-7, 15.)

       Plaintiffs allege that distributors’ job responsibilities and the reality of their relationship

with Defendants supports a finding that they are employees under the Fair Labor Standards Act

and, as applicable, under the wage laws of Pennsylvania, Maryland, and New Jersey. Plaintiffs

allege, for instance, that they are required to arrive at Defendants’ warehouses early in the morning

to stock their delivery vehicles with Defendants’ products. (Id. ¶ 20.) Plaintiffs further allege that

distributors are responsible for delivering those products to customers at times and places specified




                                                  2
        Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 7 of 25




by Defendants. (Id. ¶ 21.) Plaintiffs allege they had no significant sales or entrepreneurial influence

over their day-to-day activities, in matters relating to pricing, merchandising, or product selection.

(Id. ¶ 22.)

        Defendants deny these allegations. They assert that distributors control the means, method,

and manner of their work; that distributors have an ownership interest in their distributorships and

entrepreneurial opportunities to increase profits and equity; and that distributors have discretion to

determine prices, merchandising, product selection, and service times, within the bounds of their

relationships with retailers.

        Due to their classification as independent contractors, distributors bear business-related

expenses. Defendants deduct some of these expenses from distributors’ weekly settlement checks.

(See id. ¶¶ 40, 45.) Also due to their classification as independent contractors, distributors were

not paid overtime for more than 40 hours’ work in a workweek. (Id. ¶ 46.) Plaintiffs accordingly

sought to recover overtime wages under the FLSA and state law, as well as pay deductions under

state law as applicable. Defendants have denied Plaintiffs’ allegations, denied any violations of the

law, and denied that Plaintiffs or Class Members are entitled to damages or other relief.

                            III.    PROCEDURAL BACKGROUND

A.      Litigation History

        Plaintiffs are current and former distributors who contracted with Defendants. Plaintiffs

filed their actions on behalf of themselves and others similarly situated for violations of the FLSA,

29 U.S.C. § 201 et seq.; the Pennsylvania Wage Payment and Collection Law, 43 Pa. Comp. Stat.

Ann. § 260.1 et seq.; the Pennsylvania Minimum Wage Act, 43 Pa. Comp. Stat. Ann. § 333.101 et

seq.; the Maryland Wage and Payment Collection Law, Md. Code Ann., Lab. & Empl. § 3-501 et




                                                  3
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 8 of 25




seq.; the Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. § 3-401 et seq.; and the

New Jersey Wage and Payment Law, N.J. Stat. 34:11-56a et seq.

       On January 26, 2017, this Court granted Plaintiffs’ motion for conditional certification

under § 216(b) of the FLSA. The FLSA collective is defined as follows:

               All persons who are or have performed work as “Distributors” for
               either Defendant under a “Distributor Agreement” or similar written
               contract with Defendant Oxford Baking Co. that they entered into
               during the period commencing three years prior to the
               commencement of this action through the close of the Court
               determined opt-in period and who file a consent to join this action
               pursuant to 29 U.S.C. § 216(b).

(Doc. No. 114.) There are currently 96 distributors who timely opted in following the notice period

and whose claims were not dismissed (for failure to prosecute or other reasons).

       After conditional certification, the Parties engaged in nearly three years of comprehensive

discovery involving review of hundreds of thousands of pages of documents; answering hundreds

of interrogatories and requests for admissions; and taking twenty-seven depositions, including

30(b)(6) depositions of both Defendants on numerous topics involving multiple witnesses. In

addition, the 96 opt-in plaintiffs responded to written discovery and document requests.

       In October 2018, Plaintiffs moved for Rule 23 class certification of the state-law claims.

(See Doc. Nos. 262, 262-1.) Defendants opposed the motion, chiefly arguing that each state’s

employee classification standard required individualized inquiries and proof. Defendants also

argued that the states had different laws and procedures for determining whether there were

unlawful deductions from Class Members’ wages, in addition to other individualized defenses.

Defendants also asserted various exemptions under each state’s wage and hour laws, arguing those

exemptions required individualized proof. (See Doc. No. 268.) For instance, Pennsylvania and

Maryland have a motor carrier exemption but New Jersey does not.




                                                4
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 9 of 25




       Defendants also brought a motion to decertify the FLSA collective action, on grounds that

the opt-in plaintiffs’ claims required individualized proof. Defendants argued that individualized

factfinding was needed on whether opt-in plaintiffs were properly classified as employees or

independent contractors, as well as whether opt-in plaintiffs were exempt from the FLSA under

the outside sales or Motor Carrier Act exemptions. (See Doc. Nos. 263, 263-1.) Plaintiffs opposed

decertification, asserting that common evidence would resolve these issues. (Doc. No. 267.)

       In an order on May 8, 2019, this Court granted class certification under Rule 23 and denied

decertification of the FLSA collective action. (Doc. No. 302.) An accompanying order defined the

Rule 23 classes as follows:

               All persons who, at any time from [specified date] continuing
               through entry of judgment in this case, worked as distributors for
               Flowers Foods, Inc. and/or Flowers Baking Company of Oxford,
               Inc., in [Pennsylvania, Maryland, and New Jersey] and were
               classified as independent contractors under their distribution
               agreements.

(Doc. No. 305.) Defendants petitioned for interlocutory review of the class certification ruling but

that petition was denied. The parties then started work on cross motions for summary judgment.

B.     Settlement Negotiations

       Settlement negotiations in this litigation spanned nearly one year. The parties retained

Michael E. Dickstein, a highly skilled mediator who has worked on more than 600 class and

collective cases, to facilitate arms-length negotiations. See Dickstein Dispute Resolution, https://

dicksteindisputeresolution.com. The first formal in-person mediation occurred on May 5 and 6,

2019 and included related cases from three other jurisdictions: Neff v. Flowers Foods, Inc., No.

15-254 (D. Vt.); Rosinbaum v. Flowers Foods, Inc., No. 16-233 (E.D.N.C.); and Noll v. Flowers

Foods, Inc., No. 15-493 (D. Me.). While the mediation covered multiple cases, the parties

negotiated and evaluated the claims in each jurisdiction separately.



                                                 5
        Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 10 of 25




        Shortly after this Court’s May 8 class certification order, the parties held a second in-person

mediation session before Mr. Dickstein on June 13 and 14, 2019. The parties were unable to reach

agreement but decided to continue negotiations with help from Mr. Dickstein. This was followed

by numerous calls and e-mails and culminated with a third in-person mediation on December 9,

2019. It was only after this third mediation that the parties reached a comprehensive agreement to

settle this litigation.

        The Settlement provides substantial monetary and non-monetary relief to the class. It

encompasses distributors who operated during relevant time periods1 in Pennsylvania, Maryland,

or New Jersey who did not sign a new distributor agreement with a class action waiver, except for

those distributors who became Opt-In Plaintiffs before signing a new agreement. (See Doc. No.

322-2 at *7 (Section 3.7).)

        1.       Monetary Terms

        The Settlement provides significant monetary relief. Defendants will establish a settlement

fund of $13.25 million, which provides for (i) payments to Class Members; (ii) service awards to

each of the Named Plaintiffs of $10,000 each; (iii) attorney’s fees equal to $3,372,500 (one-third

of the total settlement fund) and costs; and (iv) additional $3,500 payments to each Class Member

who timely returns the Arbitration Election Form and thereby accepts the terms of the

accompanying Arbitration Agreement. The specific formula for calculating each Class Member’s

share is set forth in Section 13.2 of the Settlement. (See Doc. No. 322-2 at *35-*38.) In return for

this consideration, Defendants obtain a general release of all claims that were or could have been




1
       The covered periods are specified by the settlement: for Pennsylvania distributors, from
December 1, 2012 to April 20, 2019; for Maryland distributors, from December 12, 2012 to April
20, 2019; and for New Jersey distributors, from March 24, 2014 to April 20, 2019.


                                                  6
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 11 of 25




asserted by Class Members in this action, except that the release does not cover FLSA claims by

Class Members who did not opt in under the FLSA. (See id. at *21-*22.)

        2.      Non-Monetary Terms

        The Settlement also contains significant non-monetary terms and changes to Defendants’

independent distributor model. These non-monetary terms were also negotiated at arms-length

with the assistance of Mr. Dickstein. They include (i) the option to enter an Arbitration Agreement

in exchange for an additional $3,500 payment; (ii) a Buy Back Option; (iii) implementation of a

Distributor Review Panel; (iv) creation of a Distributor Advocate position; and (v) other program

changes.

        Arbitration Agreement. The Settlement provides current distributors the option to enter

into an amendment to the distributor agreement, which adds alternative dispute resolution

procedures and incorporates an arbitration agreement. These terms are voluntary and current

distributors may elect or reject arbitration at their discretion.

        The benefits and drawbacks of arbitration are further explained in a one-page summary

that accompanied the election form in the settlement notice to Class Members. If distributors elect

the Arbitration Agreement, they receive an additional payment of $3,500. And importantly, if a

qualifying dispute proceeds to arbitration, Defendants agree to pay arbitration costs and fees (with

the exception of circumstances where fee-shifting authority is ordinarily available to a court) and

distributors can recover the same damages that they could in court. If current distributors do not

accept the Arbitration Agreement, they do not receive the $3,500 payment but remain entitled to

all other relief under the settlement. But to the extent Class Members refuse arbitration, the $3,500

payments do not revert to Defendants and instead the extra cash is distributed pro rata to the Class

Members in accordance with Settlement terms. (See Doc. No. 322-2 at *6, *19-*20.)




                                                   7
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 12 of 25




       Buy Back Option. The Settlement also provides current distributors the opportunity to sell

their territory (or territories) for an amount equal to ten times the territory’s weekly branded sales

over a 52-week average. The timing and implementation of the Buy Back Option is set forth in the

settlement and explained in the settlement notices to all current distributors. (See id. at *20-*21.)

       Distributor Review Panel. The Settlement further requires Defendants to establish and use

a Distributor Review Panel, which will operate in accordance with Exhibit 8 to the Settlement.

(See Doc. No. 322-2 at *19, Doc. No. 322-13.) The Panel provides an internal process for

appealing and resolving contract-related disputes, such as whether Oxford has properly issued

notice of a breach of contract or whether a distributor failed to comply with good industry practice.

If a distributor exercises the right to appeal, then the Panel will be charged with analyzing the

dispute, making findings, and issuing a decision. This program will supply a fair and efficient

process for resolving distributors’ disputes.

       The Panel will consist of three distributors who are not from the complaining distributor’s

warehouse; a sales manager or sales director who is not involved in the Defendants’ relationship

with the complaining distributor; and a representative from the corporate distributor relations

department who has not been involved in the matter under review. To develop a pool of eligible

volunteers for the Panel, Defendants will solicit distributors to participate on an annual basis. If

distributors complete training provided by Defendants and submit a signed participation form, then

they can join the pool of Panel members. When the Panel is called upon the decide a dispute, its

members will be randomly selected from the pool, with adjustments to avoid a conflict of interest

with someone involved in the dispute. The Panel will make decisions on a majority basis, by a

secret ballot, and will issue those decisions in writing.




                                                  8
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 13 of 25




        Distributor Advocate. The Settlement requires appointment of a Distributor Advocate in

accordance with Exhibit 9 to the Settlement. (See Doc. No. 322-2 at *19, Doc. No. 322-14.) The

Distributor Advocate will be responsible for addressing distributor issues that cannot be resolved

locally and represent distributors’ interests in discussions between distributors and Defendants.

The Distributor Advocate will also be certified by the International Ombudsman Association, and

to the extent practicable, the program will operate under the International Ombudsman Association

Standards of Practice and that organization’s Code of Ethics.

        Other Program Changes. The parties also negotiated several other non-monetary terms that

grant distributors increased discretion over pricing, product placement, and service hours; greater

ability to address unprofitable accounts or increased product orders; and better communications

between distributors and Defendants’ management. These changes are discussed in Exhibit 7 to

the Settlement, supplying tangible benefits for current distributors. (See Doc. No. 322-2 at *19,

Doc. No. 322-12.) These changes are further, material consideration for the Settlement, including

the release of Class Members’ claims in this case.

                                       IV.     NOTICE PLAN

        Before granting final approval of a class action settlement, the court must first determine

whether the class received adequate notice. Wood v. Amerihealth Caritas Servs., LLC, Nos. 17-

3697, 19-2194, 2020 WL 1694549 at *4-*5 (E.D. Pa. Apr. 7, 2020). Rule 23(c)(2)(B) provides

that in the event of a class action settlement, the court must direct “the best notice that is practicable

under the circumstances, including individual notice to all members who can be identified through

reasonable effort.” That rule further requires the notice to state, in plain and concise language, the

nature of the action; the class definition; the class claims and defenses; class members’ right to

appear, object, or opt out; and the binding impact of the settlement and release.




                                                    9
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 14 of 25




       Through its order granting preliminary approval, this Court approved the parties’ notice

plan, appointed Atticus Administration as the Settlement Administrator, and scheduled a fairness

hearing for September 28, 2020. (See Doc. Nos. 323, 324.) The Class notice explained the nature

of the action and the Settlement terms, including the Settlement amount; the requested attorney’s

fees; how Class Members’ Settlement payments are calculated; the estimated payment to the Class

Member and the procedure for challenging that estimate; the prospective release of Class claims;

and procedures for participating, objecting, or opting out of the Settlement. The notice also had

information about the Arbitration Agreement and an election form for opting into the Arbitration

Agreement. (See Doc. Nos. 322-4, 322-5, 322-6, 322-7, 322-8, 322-9.)

       On or around June 18, 2020, Atticus sent Court-approved notices to the 265 identified Class

Members. (See Atticus Decl. ¶ 5.) Before sending the notice, Atticus reviewed and skip-traced

Class data to verify the accuracy of the addresses. (Id. ¶ 4.) After the notices were mailed, 35 were

returned as undeliverable and sent to Experian for further skip tracing. Updated addresses were

obtained for those Class Members and notices were successfully re-mailed to the updated

addresses. (Id. ¶ 6.) Three notices were re-mailed by Class Members’ request. (Id.) After diligent

efforts, only five Class Members did not receive mailed notice, and 98% of Class Members were

successfully noticed by mail. (Id.)

       On or around July 31, 2020, Atticus mailed reminder packets to Class Members who had

not responded to the notice. (Atticus Decl. ¶ 7.) As of the filing of this memorandum, neither

Atticus nor any Class Counsel have received any objections the Settlement, and only one Class

Member has opted out of the Settlement. (Id. ¶ 8.)

       The notice plan provided for the best practicable notice under the circumstances, and it was

reasonably calculated to reach substantially all Class Members. The notice also provided a clear,




                                                 10
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 15 of 25




concise, and plain summary of the Class claims, the defenses, and Class Members’ rights. As a

result, the notice plan complied with Rule 23(c)(2)(B) and 23(e)(1)(B). And in accordance with

the Class Action Fairness Act, Atticus also provided due notice to state and federal officials. 28

U.S.C. § 1715(b). (Atticus Decl. ¶ 4.) This Court has ample reason to find that Class Members

received adequate notice and may accordingly proceed to final approval.

                                  V.      FINAL APPROVAL

       In accordance with Rule 23(e)(2), to grant final approval of a class action settlement, a

court must determine that the settlement is “fair, reasonable, and adequate[.]” Because assessment

of a class action settlement “requires an amalgam of delicate balancing, gross approximations and

rough justice,” district courts are afforded broad discretion in approving settlements. See Williams

v. Aramark Sports, LLC, Nos. 10-1044, 10-1547, 2011 WL 4018205 at *6 (E.D. Pa. Sept. 9, 2011)

(quotation omitted).

       An initial presumption of fairness will attach to a class action settlement where (1) the

settlement was negotiated at arms-length, (2) there was sufficient discovery, (3) the proponents of

the settlement are experienced in similar cases, and (4) only a “small fraction” of class members

object. See, e.g., In re Nat’l Football League Players Concussion Injury Litig., 821 F.3d 410, 436

(3d Cir. 2016); Williams v. Sweet Home Healthcare, LLC, No. 16-2353, 2018 WL 5885453 at *2

(E.D. Pa. Nov. 9, 2018).

       The presumption is amply satisfied here. The Settlement was the product of protracted

arms-length negotiations. It was not founded on incomplete discovery or any partial assessment of

the merits, but instead came after numerous depositions and hundreds of thousands of pages of

document production. The parties’ attorneys are highly experienced in complex wage and hour

cases. And after the best practicable notice, no Class Members objected and only one opted out of




                                                11
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 16 of 25




the Settlement. Under these circumstances, this Court should apply the presumption of fairness to

the Settlement.

       To assess whether a settlement is fair, reasonable, and adequate, a district court is further

guided by Rule 23(e)(2),2 which requires courts to consider whether:

               (A)    the class representatives and class counsel have adequately
                      represented the class;

               (B)    the proposal was negotiated at arm’s length;

               (C)    the relief provided for the class is adequate, taking into
                      account:

                      (i)     the costs, risks, and delay of trial and appeal;

                      (ii)    the effectiveness of any proposed method of
                              distributing relief to the class, including the method
                              of processing class-member claims;

                      (iii)   the terms of any proposed award of attorney’s fees,
                              including timing of payment; and

                      (iv)    any agreement required to be identified under Rule
                              23(e)(3); and

               (D)    the proposal treats class members equitably relative to each
                      other.

Taken together, these factors uniformly support final approval of the Settlement in this case.

A.     Because Class Counsel and Plaintiffs vigorously advocated for the Class, resulting in
       a settlement that drew no objections from the Class, Class Counsel and Plaintiffs
       adequately represented the Class under Rule 23(e)(2)(A).



2
        By amendment effective December 1, 2018, Rule 23(e)(2) was substantially expanded to
prescribe specific factors for evaluation of class action settlements. The purpose of the amendment
was to supplant the “sheer number of factors” that had developed under prior case law and return
the focus to “a shorter list of core concerns.” See Fed. R. Civ. P. 23, Advisory Committee Note
(2018). While some courts continue to consult the pre-amendment factors, many are now tracking
the analysis prescribed by the rule. See, e.g., Rose v. Travelers Home & Marine Ins. Co., No. 19-
977, 2020 WL 4059613 at *6 n. 5 (E.D. Pa. July 20, 2020); Wood v. Amerihealth Caritas Servs.,
LLC, Nos. 17-3697, 19-2194, 2020 WL 1694549 at *6 & n. 7 (E.D. Pa. Apr. 7, 2020).


                                                12
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 17 of 25




       Adequacy of representation under Rule 23(e)(2)(A) largely overlaps with the requirements

for representation under Rule 23(a)(4). In its May 8 class certification order, this Court found that

Class Counsel and Plaintiffs are adequate representatives of the Class and there were no conflicts

of interest that undermined adequacy. (Doc. No. 302 at 20.) That reasoning remains determinative

now.

       Class Counsel continues to demonstrate its adequacy through vigorous prosecution of this

case, which included voluminous discovery and depositions; complex motion practice including

class certification proceedings and a petition for interlocutory appeal; and expert analysis to

calculate Class Members’ damages. Cf. Wood, 2020 WL 1694549 at *6 (holding that class counsel

demonstrated adequacy through their work to investigate and increase the value of class members’

claims).

       Plaintiffs likewise demonstrated their adequacy by fully participating in the case, providing

their knowledge and understanding of the facts and assisting with investigation and discovery. The

adequacy of their representation is reinforced by the fact that no Class Members objected, which

supports the conclusion that the Settlement reflects Class Members’ interests and that there is no

conflict of interest. Cf. Williams, 2011 WL 4018205 at *8 (finding that low rate of objections

strongly supported approval of settlement). Because both Class Counsel and Plaintiffs adequately

represented the class, Rule 23(e)(2)(A) supports approval of the settlement.

B.     Through serious, adversarial negotiations before an experienced mediator, Class
       Counsel engaged in arms-length negotiations under Rule 23(e)(2)(B).

       Rule 23(e)(2)(B) examines whether settlement was negotiated at arms length. As discussed

above, the parties ardently litigated this case for more than five years, engaging in significant

discovery and motion practice. Through these proceedings, Class Counsel was well advised of the

risks and benefits of further litigation. So when settlement discussions began in earnest, Class



                                                 13
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 18 of 25




Counsel engaged in serious, adversarial negotiations that reflected genuine effort to maximize

Plaintiffs’ leverage and yield good results for Class Members.

       In addition, the Settlement came after three formal, multi-day sessions with an experienced

mediator. “[T]he participation of an independent mediator in settlement negotiations virtually

[en]sures that the negotiations were conducted at arm’s length and without collusion between the

parties.” Bellum v. Law Offices of Frederic I. Weinberg & Assocs., P.C., No. 15-2460, 2016 WL

4766079 at *6 (E.D. Pa. Sept. 13, 2016) (quotation omitted). In between mediation sessions, the

parties continued to negotiate through a mediator during a series of calls and e-mails. Because the

Settlement arose out of adversarial negotiations with the assistance of an independent mediator,

there were arms-length negotiations that favor approval of the Settlement under Rule 23(e)(2)(B).

See, e.g., Hall v. Accolade, Inc., No. 17-3423, 2020 WL 1477688 at *8 (E.D. Pa. Mar. 25, 2020).

C.     Because the Settlement confers substantial monetary and non-monetary benefits to
       the Class, and because the Settlement reasonably balances the strengths of the Class
       claims against the risks posed by further litigation, the Settlement is adequate under
       Rule 23(e)(2)(C).

       The core concern of Rule 23(e)(2)(C) is whether a settlement provides adequate relief for

the class. As discussed at length beforehand, the Settlement provides substantial monetary and

non-monetary relief. A $13.25 million common fund will be used to pay the Class. Because this

Court already approved attorney’s fees, costs, and service awards, the remainder of the Settlement,

approximately $8.7 million, will be paid Class Members, with payments in the range of $3,000 to

$70,000 and a mean recovery of approximately $30,000. The Settlement also provides several

forms of non-monetary relief, including the Arbitration Agreement, the Distributor Review Panel,

the Distributor Advocate, and other changes to the relationship between distributors and

Defendants.




                                                14
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 19 of 25




       The rule also sets forth four subfactors. Rule 23(e)(2)(C)(i) examines “the costs, risks, and

delay of trial and appeal.” This subfactor aligns with Third Circuit authorities that assess the

strength of the plaintiffs’ case and the risks posed by defenses and further litigation. See, e.g.,

Williams, 2011 WL 4018205 at *8-*9; see also In re Warfarin Sodium Antitrust Litig., 391 F.3d

516, 538 (3d Cir. 2004) (directing courts to assess whether a settlement “represents a good value

for a weak case or a poor value for a strong case”).

       Plaintiffs believe the evidence shows that Defendants misclassified them as independent

contractors, and when properly classified as employees, they should be paid overtime under the

FLSA and state wage laws. Defendants challenge this argument on the facts and the law. And

Defendants also raise various exemptions and other defenses under the FLSA and state wage laws,

arguing that even if Class Members are classified as employees, they fall under outside sales or

motor carrier exemptions. While Plaintiffs dispute Defendants’ arguments, they acknowledge the

risk these arguments pose to Class Members’ claims.

       Plaintiffs also believe they have strong evidence showing that Defendants took improper

deductions from their wages. Defendants counter that Class Members’ earnings do not constitute

“wages” under the various state laws and that the deductions were allowed or contractually

authorized, among other defenses. Defendants also contend that any amounts Plaintiffs receive, if

Plaintiffs prevail, must be offset by amounts they received as independent contractors that they

would not have otherwise received as employees. Plaintiffs again believe Defendants’ arguments

will fail but recognize that these arguments affect the likelihood of success and the amount of

damages Class Members may recover.

       All these risks are compounded by the prospects for success and corresponding risks of

loss at summary judgment, at trial, or on appeal. When similar obstacles come to light in other




                                                15
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 20 of 25




complex wage and hour cases, courts generally hold that potential costs, risks and delays weigh in

favor of settlement. See, e.g., Hall, 2020 WL 1477688 at *9; Wood, 2020 WL 1694549 at *7.

Plaintiffs are also mindful that continued class certification and collective action is not a foregone

conclusion, and Defendants may seek to decertify the class. In light of the five years this litigation

already consumed, and the costs, risks, and delay presented by further proceedings, there is good

reason to finalize settlement now.

       The remaining subfactors also support that outcome. Rule 23(e)(2)(C)(ii) considers the

effectiveness of the method for distributing relief to the class. When a proposed settlement does

not require class members to submit claims, such that class members will be paid without further

action on their part, that method is effective and supports adequacy. Hall, 2020 WL 1477688 at

*9. The Settlement provides an easy, efficient method of distributing payments to Class Members

without further action by them. Because no Class Members have excluded themselves from the

Class, each one will receive a check for their fair share of the Settlement fund. This is an effective,

straightforward method that amply satisfies Rule 23(e)(2)(C)(ii).3

       Rule 23(e)(2)(C)(iii) considers the terms of the proposed attorney fee award and the timing

of the fee payment. Class Counsel previously petitioned for attorney’s fees, equal to one-third of

the common fund, of approximately $4.4 million. (Doc. Nos. 325, 326.) This fee is within the

range of reasonable fees approved by Third Circuit courts in hybrid FLSA-state law wage cases.




3
        In Plaintiffs’ motion for preliminary approval of the Settlement, Plaintiffs devoted specific
discussion to the Arbitration Agreement. As explained in greater detail there, the Settlement makes
participation in the Arbitration Agreement entirely voluntary, and Class Members’ payments are
not contingent on their execution of the Arbitration Agreement. (See Doc. No. 322-1 at 23-24, 26.)
There have not been any objections or other concerns raised regarding the Arbitration Agreement,
and Class Members who elect to be bound by the Arbitration Agreement will receive further
consideration in the form of a $3,500 payment. (See Doc. No. 322-1 at 23-28.)


                                                  16
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 21 of 25




See, e.g., Williams, 2011 WL 4018205 at *10 (observing that median fee award in class action

cases in this District was 33.3%).

       This Court approved the fee petition in an order on August 19, 2020. (Doc. No. 333.) The

Settlement also provides that fees shall not be paid until all issues and appeals are concluded. (See

Doc. No. 322-2 at *9-*10, *38 (defining “Effective Date” and providing that attorney’s fees shall

not be paid until 20 business days after that date).) When a fee payment awaits the conclusion of

the litigation, this weighs in favor of the adequacy of the settlement. Cf. Hall, 2020 WL 1477688

at *9 (approving fee award that was timed to be paid at the same time as payments to class

members). The lack of objections also weighs in favor of the fee award. See Wood, 2020 WL

2694549 at *7. Given this Court’s prior ruling on the fee petition, and the fact that attorney’s fees

will not be paid until this litigation is over, the fee award supports adequacy in this case.

       The remaining subfactor, under Rule 23(e)(2)(C)(iv), is the presence of any agreements

“required to be identified” under Rule 23(e)(3). The purpose of this rule is to identify agreements,

besides the settlement itself, that might reveal collusion or impact the adequacy of the settlement.

If there are no such side deals, then this factor favors approval of the settlement. See Wood, 2020

WL 2694549 at *7. The Settlement in this litigation, previously filed and a matter of public record,

is the sole agreement by and between Plaintiffs and their counsel and Defendants. Because there

are no other agreements at stake in this litigation, Rule 23(e)(2)(C)(iv) also supports the adequacy

of the Settlement.

D.     Because the Settlement apportions payment between Class Members based on
       objective criteria such as the Class Member’s claims, the time worked and
       compensation received, the Settlement treats Class Members equitably under Rule
       23(e)(2)(D).

       Rule 23(e)(2)(D) requires this Court to consider whether “the proposed settlement treats

class members equitably relative to each other.” The underlying consideration is whether relief is



                                                  17
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 22 of 25




apportioned between class members in a way that “takes appropriate account of differences among

their claims.” Fed. R. Civ. P. 23, Advisory Committee Note (2018).

       The payment to each Class Member is directly linked and tailored to their claims in this

litigation. Each share is calculated individually from the transactional data of each Class Member’s

distributorship, based on the weeks Class Members worked during the relevant period. Using a

common formula, compensation for unpaid overtime is estimated from Class Members’ actual

compensation in the relevant period. Using another common formula, compensation for unlawful

deductions in derived from the actual deductions Defendants recorded in their payment systems.

       For Class Members asserting FLSA claims as Opt-In Plaintiffs, with both federal overtime

and state wage law claims, their damages are greater because they chose to pursue their right to

overtime pay. Such treatment is equitable because these Class Members are making additional

claims. Cf. Hall, 2020 WL 1477688 at *9 (discussing settlement in hybrid FLSA-state wage action

and upholding differences, under Rule 23(e)(2)(C)(iv), “based on the relative strength of the

overtime claims and each settlement participant’s litigation posture”). Because the Settlement

fairly apportions payment between Class Members, based on their claims and objective criteria, it

treats Class Members equitably under Rule 23(e)(2)(D).

       With due regard for Rule 23(e)(2) in its entirety, all factors support a determination that

the Settlement is fair, reasonable, and adequate. As a result, this Court should grant final approval

of the Settlement.

E.     Because the Settlement reflects reasonable compromise of bona fide disputes under
       the FLSA, the Settlement should also be approved for the Opt-In Plaintiffs’ collective-
       action claims.

       Claims under the FLSA can only be settled or compromised under the supervision of the

U.S. Department of Labor or with court approval. See, e.g., Kapolka v. Anchor Drilling Fluids




                                                 18
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 23 of 25




USA, No. 18-1007, 2019 WL 5394751 at *3 (W.D. Pa. Oct. 22, 2019). Though the Third Circuit

has not addressed what factors should be considered when analyzing proposed FLSA settlements,

district courts have generally followed the Eleventh Circuit’s analysis in Lynn’s Food Stores, Inc.

v. United States. 679 F.2d 1350 (11th Cir. 1982). That case focused on whether there is a bona fide

dispute between the parties, and if so, whether the proposed settlement is fair and reasonable. Id.

at 1354; accord, Cuttic v. Crozer-Chester Med. Ctr., 868 F. Supp. 2d 464, 466 (E.D. Pa. 2012);

Acevedo v. Brightview Landscapes, LLC, No. 13-2529, 2017 WL 4354809 at *13 (M.D. Pa. Oct.

2, 2017).

       A proposed settlement resolves a bona fide dispute if it reflects reasonable compromise

over issues actually in dispute, not a mere waiver of statutory rights. See, e.g., Sawyer v. Health

Care Solutions at Home, Inc., No. 15-5674, 2019 WL 1558668 at *2 (E.D. Pa. Apr. 10, 2019)

(quoting In re Chickie’s & Pete’s Wage & Hour Litig., No. 12-6820, 2014 WL 911718 at *2 (E.D.

Pa. Mar. 7, 2014).

       The Opt-In Plaintiffs allege that due to their misclassification as independent contractors,

Defendants did not pay overtime. Defendants deny liability, have disputed the Opt-In Plaintiffs’

damages, and have argued that the Opt-In Plaintiffs are exempt from the FLSA. Defendants also

contend they are entitled to various offsets for these claims as well if Plaintiffs do prevail. The

parties have hotly litigated these issues in discovery and collective certification proceedings. To

avoid the risks and uncertainty of more litigation, including trial and appeals over misclassification

and FLSA exemptions, the parties agreed to a Settlement that resulted in substantial relief for the

Opt-In Plaintiffs. Because the issues were hotly contested, and because the Settlement reflects

reasonable compromise rather than a waiver of statutory rights, there was a bona fide dispute.




                                                 19
       Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 24 of 25




       To determine whether a settlement is fair and reasonable for purposes of the FLSA, courts

routinely consider the requirements for class action settlement under Rule 23. When a settlement

satisfies the requirements for a fair, reasonable, and adequate settlement under Rule 23(e), there is

also reason to find that the settlement is fair and reasonable for purposes of the FLSA. See, e.g.,

Wood, 2020 WL 1694549 at *8 (relying on prior Rule 23(e) analysis to support approval of FLSA

settlement); see also Hall, 2020 WL 1477688 (observing that Rule 23(e) applies “an extra layer of

stringency to the approval of FLSA collective actions”).

       For reasons discussed at length above, under Rule 23(e) the Settlement reflects a fair,

reasonable compromise of the Opt-In Plaintiffs’ claims. Class Members who are Opt-In Plaintiffs

will receive greater payments because they took specific action to pursue their claims for overtime

pay. Using Defendants’ records to find the time worked, the Settlement applies objective criteria

to calculate payments for the Opt-In Plaintiffs’ FLSA claims. This substantial relief was the

product of arms-length negotiations and reflects careful assessment of the benefits and risks of

continued litigation. The Opt-In Plaintiffs all received notice of the Settlement and none objected.

For these reasons, including those previously discussed under Rule 23(e)(2), there is ample reason

to conclude that the Settlement is fair and reasonable under the FLSA. This provides further

grounds to grant final approval of the settlement.

                                     VI.     CONCLUSION

       For the foregoing reasons, the Settlement provides fair, reasonable, and adequate relief to

all Class Members. Plaintiffs respectfully ask that their motion be granted and that this Court order

final approval of the Settlement.




                                                 20
      Case 2:15-cv-06391-WB Document 335-1 Filed 09/21/20 Page 25 of 25




Dated: September 21, 2020.

/s Shawn J. Wanta
Shawn J. Wanta, pro hac vice                 Charles E. Schaffer
Christopher D. Jozwiak, pro hac vice         LEVIN SEDRAN & BERMAN
Scott A. Moriarity, pro hac vice             510 Walnut Street, Suite 500
BAILLON THOME JOZWIAK & WANTA LLP            Philadelphia, PA 19106
100 South Fifth Street, Suite 1200           Telephone: (215) 592-1500
Minneapolis, MN 55402                        Fax: (215) 592-4663
Telephone: (612) 252-3570                    cschaffer@lfsblaw.com
Fax: (612) 252-3571
samoriarity@baillonthome.com
sjwanta@baillonthome.com
cdjozwiak@baillonthome.com

Gordon Rudd, pro hac vice                    Susan E. Ellingstad, pro hac vice
David Cialkowski, pro hac vice               Rachel A. Kitze Collins, pro hac vice
ZIMMERMAN REED LLP                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.
1100 IDS Center                              100 Washington Avenue South, Suite 2200
80 South 8th Street                          Minneapolis, MN 55401
Minneapolis, MN 55402                        Telephone: (612) 339-6900
Telephone: (612) 341-0400                    Fax: (612) 339-0981
Gordon.Rudd@zimmreed.com                     seellingstad@locklaw.com
David.Cialkowski@Zimmreed.com                rakitzecollins@locklaw.com
                                             bdclark@locklaw.com

Peter Winebrake, pro hac vice
R. Andrew Santillo
Mark J. Gottesfeld
WINEBRAKE & SANTILLO, LLC
715 Twining Road, Suite 211
Dresher, PA 19025
Telephone: (215) 884-2491
pwinebrake@winebrakelaw.com
asantillo@winebrakelaw.com
mgottesfeld@winebrakelaw.com

                                 Attorneys for Plaintiffs




                                           21
